Stuart, J.
One Rodgers stood charged with larceny in the Common Pleas; and the Court being satisfied that the accused was entitled to his defence in forma pauperis, assigned James E. Blythe, Esq., an attorney of the Court, as counsel to defend Rodgers. Blythe thereupon denied the right of the state, or of the Court, to demand his professional services without compensation, and thereupon refused to act. For such refusal the Court adjudged him guilty of a contempt, and ordered him to make his fine to the state in the sum of 5 dollars, and stand committed, &c. The facts are all set out in a bill of exceptions—whether strictly regular so as to forbid a disposition of the case without meeting the main question, it is not necessary to inquire.
So much of the 15th sect., p. 30, vol. 2, R. S. 1852, as requires the services of an attorney at law to prosecute or defend without fee, is in conflict with the 21st sect., art. 1, of the constitution, and void.
Blythe's refusal was not a contempt.

Per Curiam.

The judgment is reversed.
Cause remanded, &c.